DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8, 14 and 15 directed to species non-elected without traverse.  Accordingly, claims 6-8, 14 and 15 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2, 3, 5, 9, 12, 13, 16 and 17-19 are allowed.
Claim 12 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the EC circuit further comprises one or more phase modulators (PMs) being disposed optically in series with the DRV filters and being configured to suppress mode competition by elastically expanding and contracting an optical length of the EC circuit at a frequency exceeding a relaxation rate in the AOF.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the optical filter comprises a comb filter configured to select a plurality of wavelengths for returning back to the AOF, and wherein the EC circuit comprises a phase modulator (PM) configured to modulate an optical length of the EC circuit at a rate greater than a relaxation rate of the AOF.”
Claim 19 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the EC circuit comprises a phase modulator and an optical resonator having a free spectral range (FSR), and the EC is configured to cooperate with the AOF to cause stable multi-wavelength lasing at a plurality of wavelengths spaced apart by the FSR.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828